Exhibit 99.1 Provident Revises By-Laws and Proposes Further Revisions to Trust Indenture News Release 09-10 May 10, 2010 CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) announced today that it will propose further revisions to its Trust Indenture in addition to the Trust Indenture amendments described in Provident’s Information Circular and Proxy Statement dated March 18, 2010.Provident will also propose that certain amendments to the corporate by-laws of Provident Energy Ltd. be approved. All such amendments will be subject to approval by Provident’s Unitholders at the Annual General and Special Meeting to be held on May 13, Having considered the request of RiskMetrics Group to make certain non-material amendments, Provident has agreed to: · Remove the casting vote provided to the Chairman of the Board in the event of an equality of votes on any question decided by Provident Energy Ltd.’s board of directors, and set the quorum of directors required for board of directors meetings of Provident Energy Ltd. at fifty percent ; and · Amend the Provident Energy Trust Indenture to modify the quorum requirement applicable to meetings of Provident’ Energy Trust’s unitholders by requiring that for quorum purposes not less than two persons be present in person, each being a unitholder or duly appointed proxy holder, and together holding or representing by proxy not less than 25% of the outstanding units of Provident entitled to vote at the meeting. With these amendments, it is Provident’s understanding that RiskMetrics will issue an updated alert whereby they will recommend voting FOR the resolution to confirm, approve and authorize certain amendments made to the Trust Indenture, as more particularly described in Provident’s Information Circular and Proxy Statement dated March 18, 2010. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages a natural gas liquids (NGL) midstream services and marketing business and an oil and gas production business. Provident’s oil and gas portfolio is located in some of the most stable and predictable producing regions in Western Canada. Provident’s Midstream facilities are also strategically located in Western Canada and in the premium NGL markets in Eastern Canada and the U.S.
